Citation Nr: 0114704	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to dependents' educational assistance.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to April 
1946, and from April 1951 to January 1953.  The veteran died 
in October 1998, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO decision which denied entitlement to the 
cause of the veteran's death (one basis for DIC), DIC under 
38 U.S.C.A. § 1318, and dependents' educational assistance.  
The appellant appealed each of these determinations.

The Board notes that in a December 2000 written presentation, 
the appellant's representative asserts she was never notified 
of her right to appeal the RO's denial of her claim for 
accrued benefits.  A review of the file reflects that in 
February 1999, the RO notified the appellant that entitlement 
to accrued benefits had been denied.  She was advised of her 
rights to appeal such decision, she did not appeal, and the 
decision became final.  38 U.S.C.A. § 7105 (West 1991).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As noted above, the VCAA revised section 5103 to impose on 
VA, upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  This has not 
been accomplished.   

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

During his lifetime, the veteran's established service-
connected disabilities included post-traumatic stress 
disorder (PTSD), hearing loss, tinnitus, irritable colon 
syndrome, and multiple lipomas.

A review of the file reveals that the evidence regarding the 
incurrence of the veteran's hypertension is somewhat 
conflicting.  Service medical records from the veteran's 
first period of military service are negative for 
hypertension or other cardiovascular disorders. 

Service medical records from the veteran's second period of 
service reflect that the veteran was treated for 
hypertension, although diastolic blood pressure readings were 
predominantly below 90 millimeters.  On medical examination 
performed for pre-induction purposes in November 1950, the 
veteran's blood pressure was 160/84 while sitting, and 148/78 
while standing.  In October 1951, he was hospitalized for 
complaints of right upper quadrant tenderness.  On admission, 
the diagnostic impressions were hypertension and obesity.  In 
late October 1951, the examiner noted that on physical 
examination, there had been a question of hypertension, but 
that an examination failed to show hypertension.  On 
discharge in early November 1951, the diagnoses were obesity, 
mild hypertensive vascular disease secondary to obesity, and 
passive-aggressive reaction manifested by headache.  Progress 
notes during such hospitalization revealed diastolic blood 
pressure predominantly below 90 millimeters.  A treatment 
note dated in late November 1951 reflects that the veteran 
had a history of hypertension since 1946 with obesity; the 
examiner diagnosed hypertension.  In September 1952, the 
veteran was diagnosed with slight hypertension.  On 
separation medical examination in January 1953, the veteran's 
blood pressure was 136/84, and his heart and vascular system 
were listed as normal.

By a statement dated in March 1953, a private physician, L. 
R. Harrington, MD, indicated that he treated the veteran for 
hypertension in mid-1949 (prior to the veteran's second 
period of active duty service).

On VA cardiac consultation in September 1953, the examiner 
indicated the following diagnostic impressions:  mild 
hypertensive vascular disease, organic heart disease not 
found, and anxiety state.  The examiner commented that there 
was no organic heart disease and very little, if any, 
hypertension.

A VA discharge summary shows that in April 1956, the veteran 
was treated for gastrointestinal complaints.  During the 
admission, his blood pressure was 146/80, and his heart was 
normal on examination.

A March 1959 note by a private physician, I. Vidu, MD, 
reflects that the veteran was treated for hypertension for 
the past four months.  

On VA cardiac and internist examination in June 1959, the 
examiner diagnosed hypertensive cardiovascular disease, 
cardiac enlargement, abnormal electrocardiogram, and obesity.  
Subsequent medical records reflect ongoing treatment for 
hypertension.

By a letter dated in August 1998, a private physician, M. G. 
Franz, DO, indicated that the veteran's hypertension might be 
significantly impacted by his PTSD.

The veteran's death certificate reflects that he died on 
October [redacted], 1998.  The immediate cause of death was listed as 
hypertensive cardiovascular disease.  Congestive heart 
failure (CHF) was listed as another significant condition 
contributing to death but not resulting in the underlying 
cause.

By a letter dated in May 1999, Dr. Franz noted that the 
veteran's cause of death was listed as hypertensive 
cardiovascular disease on his death certificate.  He stated, 
"It is my medical opinion that such cause of death is 
related to the original cardiovascular condition appearing in 
his records from 1951, that being hypertensive vascular 
disease."

The Board finds that the RO should forward the veteran's 
claims file and a copy of this remand to a VA cardiologist 
for a medical opinion as to whether the veteran's established 
service-connected conditions (PTSD, hearing loss, tinnitus, 
irritable colon syndrome, and multiple lipomas) caused or 
contributed to his death, and as to whether hypertensive 
cardiovascular disease or CHF (noted on his death 
certificate) was linked to service.  The examiner should also 
opine as to whether hypertension was incurred in or 
aggravated by service.  The examiner should be asked to 
review the claims file, and this remand, prior to forming an 
opinion.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

The appellant is advised that she may submit pertinent 
medical records and lay statements regarding her claims for 
service connection for the cause of the veteran's death, DIC 
under 38 U.S.C.A. § 1318, and dependents' educational 
assistance.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The appellant should be asked to 
submit any additional relevant medical 
records she may have in her possession, 
and to submit pertinent lay statements.  
The RO must inform the appellant what 
evidence is needed to substantiate each 
claim, what evidence the VA will obtain 
and what evidence she has to submit. 

3.  The RO should forward the veteran's 
claims file and this REMAND to a VA 
cardiologist to obtain a medical opinion 
as to whether the veteran's death was 
linked to a service-connected condition.  
The claims file, and this REMAND, should 
be reviewed by the doctor, and his or her 
medical opinion should indicate that such 
has been done.  

The examiner should render the following 
opinions:

(a)  Whether it is indisputable that 
chronic hypertension and/or hypertensive 
cardiovascular disease pre-existed the 
veteran's second period of military 
service?  

(b)  If chronic hypertension and/or 
hypertensive cardiovascular disease 
indisputably pre-existed the second 
period of service, is it at least as 
likely as not (50/50) that any such 
chronic hypertension and or hypertensive 
cardiovascular disease increased in 
severity during the second period of 
service.  (Note:  A temporary worsening 
of symptoms does not amount to an 
increase in severity of the underlying 
disability).  If it is at least as likely 
as not (50/50) that there was an increase 
in severity of any chronic hypertension 
or hypertensive cardiovascular disease in 
service, is it indisputable that any such 
increase was due to the natural progress 
of the disability?  

(c)  If chronic hypertension and or 
hypertensive cardiovascular disease did 
not clearly and unmistakably pre-exist 
the veteran's entrance into his second 
period of service, when were such 
disabilities initially manifest?

(d)  If the examiner agrees or disagrees 
with any other opinion of record 
pertaining to the relationship of 
hypertension or hypertensive 
cardiovascular disease to the veteran's 
service, he/she should discuss the 
reasons therefor.  Citation to medical 
authority is encouraged.

(e)  Whether it is at least as likely as 
not (50/50) that any of the veteran's 
established service-connected conditions 
(PTSD, hearing loss, tinnitus, irritable 
colon syndrome, and multiple lipomas) 
caused or contributed substantially or 
materially to his death.  It would be 
helpful if the examiner commented on 
whether he/she agrees or disagrees with 
other opinions of record.  Citation to 
medical authority is encouraged.

4.  After ensuring that the above actions 
have been completed, the RO should review 
the claims for service connection for the 
cause of the veteran's death, entitlement 
to DIC under 38 U.S.C.A. § 1318, and 
dependents' educational assistance.  If 
the claims are denied, the appellant and 
her representative should be issued an 
SSOC, and given an opportunity to 
respond, before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


